DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 9-10, 14-15, 35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano, (US 20070218161) in view of  Gehring (US 20150048545).
Regarding Claim 43, Nagano discloses an injection molding apparatus configured to perform injection molding with a mold; -5-Preliminary Amendment for Application No.: 17/262,500 Attorney Docket: 1200-24425-PCTUS-NP an actuator configured to move the mold in a predetermined direction between a first position in the injection molding apparatus and a second position outside the injection molding apparatus (Figure 1, [0026], mold-19a; movable mold-19a connected to the mounting members 22 in a manner to allow the movable mold 19A to move in an arbitrary direction perpendicular to the mold clamping direction/second position and also in the mold clamping direction/first  position; an actuator is not disclosed explicitly but it’s known to one ordinary skilled in the art to have a moving mechanism/actuator to move the mold in the direction as disclosed); and a linking unit configured to link between the mold and the actuator (Figure-1, common base-21 couple the molds 19A and 19B). Further, Nagano discloses the actuator is configured to move the mold in the predetermined direction along a supporting plane, and wherein the linking unit is configured to link between the mold and actuator so that the mold is movable in the direction which is parallel to the supporting plane (Figure -1, [0025]-[0027], linking unit is configured to transmit force from first mold to second mold; and wherein the linking unit is configured to link the first mold and the second mold so that the first mold is movable in a direction within the supporting plane with respect to the second mold); however Nagano didn’t disclose that mold is movable in a direction which intersects the predetermined direction with respect to the actuator. In the same field of endeavor pertaining to the art Gehring discloses The actuator of this linear drive 9e is connected to a rail 9d. The rail 9d has recesses, into which projections 6b/linking member engage, which are arranged on the first mold portions 6, 6a (Figure 5. [0090]); so if the actuator which is on the rail that can move the mold in a horizontal direction that can intersect in a predetermined direction i.e. an arbitrary direction perpendicular to the mold clamping direction and also in the mold clamping direction as disclosed in Nagano.
It would be obvious for one ordinary skilled in the art to modify Nagano’s linking system teaching in the injection molding apparatus with that of the teaching of the actuator on a linear drive by Gehring to ensure proper injection of the melt material into the mold (abstract).
Regarding Claim 44, Nagano discloses wherein the actuator is configured to move the mold in the predetermined direction along a supporting plane and wherein the linking unit is configured to link between the mold (Figure -1, [0025]-[0027], linking unit is configured to transmit force from first mold to second mold; and wherein the linking unit is configured to link the first mold and the second mold so that the first mold is movable in a direction within the supporting plane with respect to the second mold). However, Nagano didn’t disclose that mold is movable in a direction which intersects the predetermined direction with respect to the actuator. In the same field of endeavor pertaining to the art Gehring discloses the actuator of this linear drive 9e is connected to a rail 9d. The rail 9d has recesses, into which projections 6b engage, which are arranged on the first mold portions 6, 6a (Figure 5. [0090]); so if the actuator which is on the rail can move the mold in a horizontal direction that can intersect in a predetermined direction i.e. an arbitrary direction perpendicular to the mold clamping direction and also in the mold clamping direction as disclosed in Nagano.
Regarding Claim 45, Nagano discloses comprising a clamping unit configured to clamp the mold in the injection molding apparatus, wherein when the clamping unit clamps the mold the mold is moved in the direction that intersects the predetermined direction. Gehring discloses that the  actuator  of this linear drive 9e is connected to a rail 9d. The rail 9d has recesses, into which projections 6b engage, which are arranged on the first mold portions 6, 6a (Figure 5. [0090]); so if the actuator which is on the rail that can move the mold in a horizontal direction that can intersect in a predetermined direction i.e. an arbitrary direction perpendicular to the mold clamping direction and also in the mold clamping direction as disclosed in Nagano
Regarding Claim 46 Gehring discloses wherein the first position is a position for injection molding and the second position is a position for cooling the resin in the mold (Gehring, [0020]).
Regarding Claims 41 and 47 Nagano discloses performing injection molding using the injection molding system, wherein the performing injection molding includes moving the mold using the actuator (Figure 1, mold-19A, [0026]).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano, US 20070218161 and Gehring (US 20150048545) as applied Claim 43 in view of Thomas (US 6110173).
Nagano discloses the injection molding system, wherein the linking unit includes a first linking member connected with the mold (linking member-21 with mold 19A) and a second linking member connected with the actuator (movable base -17). Nagano didn’t disclose that a groove or hole is formed in one of the first linking member and the second linking member. In the field pertaining to making connections between different  bodies , Thomas discloses a groove or a hole is formed in one of the first linking member and the second linking member (Figures 2,3 connector-10 includes a first linking member-16, second linking member-14, a groove or hole is formed on the second linking member slot-76), and the other includes a protruding portion which is inserted into the groove or the hole (Figures 2,3 pin 78 provided in the shaft of the adjusting arm-16/first linking member extending into slot 76, col 3, line 47-49).
It would be obvious for one ordinary skilled in the art to modify Nagano’s first and second linking member teaching with that of the teaching of the groove and the protruding portion by Thomas to ensure stability and firm grip of the linking members (abstract).
Regarding Claim 3, Thomas discloses injection molding system wherein the protruding portion protrudes in the shown in Figures 1-3).
Regarding Claim 6, Nagano discloses the injection molding system, wherein the linking unit includes a first linking member connected with the mold (linking member-21 with mold 19A) and a second linking member connected with the actuator (movable base -17) but didn’t disclose that one of the first linking member and the second linking member includes a shaft. In the same field of endeavor pertaining to connecting different parts Thomas discloses , that one of the first linking member and the second linking member includes a shaft and the other includes a holding portion which holds the shaft (Figure 2, shaft- 52 comprising first linking member-16, and part of second linking member-14 holds the shaft,  col 3, line 20-22).
It would be obvious for one ordinary skilled in the art to modify Nagano’s first and second linking member teaching of the injection molding apparatus with that of the teaching of the shaft by Thomas to ensure stability and firm grip of the linking members (abstract).

Regarding Claim 7, Nagano/Thomas discloses that the injection molding system, wherein the shaft extends in theFigures 3-4, col 3, line 20-22, Thomas).
Regarding Claim 8, Nagano/Thomas discloses injection molding system, wherein the holding portion holds both ends of the shaft in theas shown in Figure 3, the shaft is held at both ends, Thomas).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano, US 20070218161 and Gehring (US 20150048545) as applied Claim 43 in view of Bannigan (US 20190314061).
Nagano discloses injection molding system according to claim  43, wherein the linking unit includes a first linking member connected with the mold (linking member-21 with mold 19A), a second linking member connected with the actuator (movable base -17). In the field pertaining to making connections between different bodies, Bannigan discloses and a third linking member located between the first linking member and the second linking member (Figure 5, third linking member-502 is between first linking member-300b and second linking member/cross bar-504), and wherein the hole is formed in the third linking member, and the first linking member includes the protruding portion which penetrates the third linking member through the hole and is connected with the second linking member (Figure 5, hole in 502, first linking member-300b penetrates the third linking member-502 and connect with the second linking member/cross bar-504).
It would be obvious for one ordinary skilled in the art to modify Nagano’s first and second linking member teaching of the injection molding apparatus with that of the teaching of the third linking member and the protruding portion by Bannigan to ensure stability and firm grip of the linking members during the injection molding process).
Regarding Claim 5, Nagano discloses injection molding system, wherein the linking unit includes a first linking member connected with the mold (linking member-21 with mold 19A), a second linking member connected with the actuator (movable base -17). In the field pertaining to making connections between different bodies, Bannigan discloses and a third linking member located between the first linking member and the second linking member (Figure 5, third linking member-502 is between first linking member/cross bar-504 and second linking member-300b), and wherein the hole is formed in the third linking member, and the second linking member includes the protruding portion which penetrates the third linking member through the hole and is connected with the first linking member (Figure 5, hole in 502, first linking member/cross bar-504-penetrates the third linking member-502 and connect with the second linking member-300b).
It would be obvious for one ordinary skilled in the art to modify Nagano’s first and second linking member teaching of the injection molding apparatus with that of the teaching of the third linking member and the protruding portion by Bannigan to ensure stability and firm grip of the linking members during the injection molding process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741